United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                    ___________

                                   No. 97-1138
                                    ___________
Joan Valentine Mohamed, formerly          *
known as Joan Valentine Kerr,             *
                                          *
             Plaintiff,                   *
                                          *   Appeal from the United States
UNUM Life Insurance Company, a            *   District Court for the
Maine Corporation,                        *   District of Minnesota.
                                          *
                                          *         [UNPUBLISHED]
Defendant\Appellee,                       *
                                          *
     v.                                   *
                                          *
Kevin Scott Kerr; Estate of Ivan          *
S. Kerr,                                  *
                                          *
             Defendants\Appellants.
                                 ___________

                             Submitted: June 9, 1997
                                             Filed: June 13, 1997
                                   ___________

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                               ___________

PER CURIAM




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      After Ivan S. Kerr died, his former wife sued to establish her right
to proceeds from an insurance policy administered by UNUM Life Insurance
Company under the Employee Retirement Income Security Act (ERISA), 29
U.S.C. § 1001, et seq. UNUM removed the case to federal court and filed
a motion for judgment in interpleader. UNUM paid the full amount due under
the policy into the registry of the district court2 and was dismissed
without prejudice. The estate was ultimately awarded the proceeds but had
a problem in collecting the full amount from the party who had originally
prevailed.    After the estate brought a second action against UNUM to
recover the amount of the policy proceeds, UNUM moved under Fed. R. Civ.
P. 60(a) for the district court to convert its earlier dismissal to one
with prejudice. The district court issued an order dismissing UNUM with
prejudice pursuant to Rule 60(b)(6), and the estate appeals. We affirm on
the basis of the district court's opinion.     See 8th Cir. R. 47B.

A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the
District of Minnesota sitting by consent of the parties.

                                       -2-